EAGLES, Judge.
Defendant’s appeal raises two assignments of error. First, defendant asserts that the trial court erred when it refused to grant defendant’s motion to dismiss the count charging armed robbery of David Polk, because the evidence was insufficient to allow its submission to the jury. Defendant also argues that the trial court erred in its refusal to give a jury instruction that defendant’s “mere presence at the scene of the crime, even though he is in sympathy with the criminal act and did nothing to prevent its commission, does not make him guilty of the offense.” We hold that the State presented sufficient evidence for the jury to determine whether defendant participated in the armed robbery of David Polk. However, we hold that the trial court should have given defendant’s requested instruction on “mere presence,” *175and that failure to do so here was reversible error. While the jury’s different verdict of “not guilty” for the co-defendant Lewis in the joint trial may be an indication that the jury distinguished between mere presence and active participation in the crime, it is not a sufficient basis on which to excuse the failure to instruct in this case.
Donnell Hawkins, a co-defendant, pleaded guilty and became a witness for the State. He testified that, in the armed robbery of David Polk on 30 January 1982, the defendant and two others went into the bus station and returned to the car escorting Polk. Polk sat between the defendant and another man in the back seat from the time he entered the automobile at the bus station until the time he was forced out of the car after being robbed. Hawkins also testified that the defendant had asked Polk, after Polk had handed over his wallet to Thomas, “what else you got?”
The victim, David Polk, testified that during the robbery one of the men in the back seat with him asked if he had anything else on him. Defendant was seated in the back seat at the time.
The law is well established that “mere presence, even with no effort to prevent the crime, or even with silent approval of or sympathy with the criminal, or even with the intention of assisting, cannot be said to be aiding and abetting unless the intention to assist, if necessary, is in some way communicated to the actual perpetrator of the crime, or unless the person present is a friend of the perpetrator and knows that his presence will be regarded by the perpetrator as an encouragement and protection.” 4 N.C. Index 3d, Criminal Law § 9.1; State v. Moses, 52 N.C. App. 412, 279 S.E. 2d 59 (1981); State v. Brown, 300 N.C. 41, 265 S.E. 2d 191 (1980).
In the case sub judice, in the absence of a “mere presence” instruction, the jury was left without judicial guidance as to how to weigh and evaluate the presence of the defendant at the scene of the crime charged. Admittedly the jury reached differing verdicts for the defendant and co-defendant Lewis on very similar evidence. We believe we may not reliably conclude from the differing results that the jury was able to properly differentiate and distinguish between the very similar misconduct of the defendant and co-defendant, nor may we conclude therefrom that the jury *176was properly able to evaluate the evidence correctly without the aid of an instruction on “mere presence.”
For the above reasons we
Reverse and remand.
Judges WELLS and Becton concur.